Affirmed and Memorandum Opinion filed May 10, 2022.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-20-00433-CV

                          NASSER CHEHAB, Appellant

                                        V.
                 MAC HAIK CHEVROLET, LTD., Appellee

                      On Appeal from the 189th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2020-10742

                           MEMORANDUM OPINION

      Pro se appellant Nasser Chehab filed suit pro se against appellee Mac Haik
Chevrolet, Ltd. (“Mac Haik”) concerning a contract he entered into for the
purchase of a vehicle. The trial court granted Mac Haik’s motion for summary
judgment. Chehab filed a bill of review, but the trial court granted Mac Haik’s
Rule 91a motion to dismiss. See Tex. R. Civ. P. 91a. In a single issue, Chehab
argues that the trial court erred by granting Mac Haik’s Rule 91a motion to
dismiss. We affirm.
                                     I.      BACKGROUND

      On November 20, 2015, Chehab filed suit against Mac Haik and BBVA
Compass Bancshares for violation of the Deceptive Trade Practices Act.1 In the
petition, Chehab alleged that he and Mac Haik entered into a financing contract so
that Chehab could purchase a vehicle; however, Mac Haik changed the assigned
lienholder, from JP Morgan Chase NA to Compass Bank DBA BBVA, without
notifying or obtaining permission from Chehab. According to Chehab, as a result
of Mac Haik’s and BBVA’s alleged fraud, Chehab claimed that he experienced
mental anguish.

      On October 30, 2017, Mac Haik filed a motion for summary judgment,
arguing that Chehab could not demonstrate any injury from any alleged fraud, as
the retail installment contract was freely assignable; Chehab could not recover for
mental anguish based on a breach of contract claim; Chehab did not suffer any
actual, economic damages; and Mac Haik’s actions were not extreme or
outrageous, which is a required element of an intention infliction of an emotional
distress claim. A hearing on the motion was held on December 15, 2017. The trial
court granted Mac Haik’s traditional motion for summary judgment at the hearing.2

      On February 16, 2020, Chehab filed a bill of review to set aside the trial
court’s ordering granting Mac Haik’s motion for summary judgment. Chehab
alleged that Mac Haik fraudulently mislead Chehab into believing that it would
settle the case but then decided not to settle after the time to appeal the summary
judgment had passed.

      On April 16, 2020, Mac Haik filed a Rule 91a motion to dismiss. See id.

      1
         BBVA is not part of this appeal because the trial court granted BBVA’s motion to
dismiss and motion to sever.
      2
          The court reporter has informed us that no reporter’s record was made in this case.

                                                 2
Mac Haik argued that the “bill of review plaintiff must have been a defendant in
the prior proceeding against who [sic] a judgment was entered by default.”
Accordingly, Mac Haik argued that the Chehab’s bill of review had no basis in law
and should be dismissed because Chehab was the plaintiff below and the trial court
did not enter a default judgment; instead, Chehab fully participated in the summary
judgment hearing. On May 11, 2020, the trial court granted Mac Haik’s motion to
dismiss. Chehab filed a timely appeal.

                                   II.    ANALYSIS

      In a single issue, Chehab asserts that the trial court erred by granting Mac
Haik’s motion to dismiss.

A.    STANDARD OF REVIEW

      Under Texas Rule of Civil Procedure 91a, “a party may move to dismiss a
cause of action on the grounds that it has no basis in law or fact.” Tex. R. Civ. P.
91a.1; see Bethel v. Quilling, Selander, Lownds, Winslett & Moser, P.C., 595
S.W.3d 651, 654 (Tex. 2020). “A cause of action has no basis in law if the
allegations, taken as true, together with inferences reasonably drawn from them, do
not entitle the claimant to the relief sought.” Tex. R. Civ. P. 91a.1. “A cause of
action has no basis in fact if no reasonable person could believe the facts pleaded.”
Id. A court “may not consider evidence . . . and must decide the motion based
solely on the pleading of the cause of action. . . .” Tex. R. Civ. P. 91a.6.
      “We review the merits of a Rule 91a motion de novo because the availability
of a remedy under the facts alleged is a question of law and the rule’s factual-
plausibility standard is akin to a legal-sufficiency review.” Sanchez v. Striever, 614
S.W.3d 233, 239 (Tex. App.—Houston [14th Dist.] 2020, no pet.) (quoting City of
Dallas v. Sanchez, 494 S.W.3d 722, 724 (Tex. 2016) (per curiam)); see Bethel, 595
S.W.3d at 654. In conducting our review, we must construe the pleadings liberally

                                           3
in favor of the plaintiff, look to the pleader’s intent, and accept as true the factual
allegations in the pleadings to determine whether the cause of action has a basis in
law or fact. Sanchez, 614 S.W.3d at 239.
B.    APPLICABLE LAW
      “A bill of review is a separate, independent suit to set aside a judgment that
is no longer subject to a motion for new trial or appealable.” Kholaif v. Safi, 636
S.W.3d 313, 317 (Tex. App.—Houston [14th Dist.] 2021, pet. denied) (citing
Woods v. Kenner, 501 S.W.3d 185, 190 (Tex. App.—Houston [1st Dist.] 2016, no
pet.)). There are two types of bills of review: equitable and statutory. Id. “Although
a bill of review is an equitable proceeding, the fact that an injustice may have
occurred is not sufficient to justify relief by bill of review.” Vandervlist v. Samara
Portfolio Mgmt., LLC, No. 14-16-00044-CV, 2017 WL 3194062, at *4 (Tex.
App.—Houston [14th Dist.] July 27, 2017, pet. denied) (mem. op.) (quoting Boaz
v. Boaz, 221 S.W.3d 126, 131 (Tex. App.—Houston [1st Dist.] 2006, no pet.)).
      Chehab sought an equitable bill of review. To be entitled to relief on his
equitable bill of review, Chehab “must generally plead and prove (1) a meritorious
claim or defense to the judgment, (2) which the petitioner was prevented from
making by official mistake or by the opposing party’s fraud, accident, or wrongful
act, (3) unmixed with any fault or negligence on the petitioner’s own part.” Valdez
v. Hollenbeck, 465 S.W.3d 217, 226 (Tex. 2015); see Weiss v. Kenneth D. Eichner,
P.C., 632 S.W.3d 921, 924 (Tex. App.—Houston [14th Dist.] 2021, no pet.).
C.    APPLICATION

      Chehab argues on appeal that the Rule 91a motion to dismiss should not
have been granted because his bill of review had a basis in law and fact. According
to Chehab, he had a meritorious defense to the summary judgment, he was
deprived of his ability to appeal the summary judgment because of Mac Haik’s
fraud, and he was not negligent in allowing the summary judgment to become

                                           4
final. Mac Haik argues that Chehab did not allege any extrinsic fraud.

      “In relation to attacks on final judgments, fraud is classified as either
extrinsic or intrinsic. Only extrinsic fraud will entitle petitioners to bill of review
relief.” Montgomery v. Kennedy, 669 S.W.2d 309, 312 (Tex. 1984); see Reynolds
v. Reynolds, No. 14-14-00080-CV, 2015 WL 4504626, at *3 (Tex. App.—Houston
[14th Dist.] July 23, 2015, no pet.) (mem. op.). “For purposes of a bill of review,
extrinsic fraud is committed if a wrongful act of an opposing party prevents the
losing party from knowing of his rights or defenses, or from having a fair
opportunity to present them at trial, and the fraud is not actually or potentially an
issue to the trial but collateral to the matter.” Ortmann v. Ortmann, 999 S.W.2d 85,
89 (Tex. App.—Houston [14th Dist.] 1999, pet. denied); see Weiss, 632 S.W.3d at
925. By contrast, intrinsic fraud exists when “the fraudulent acts pertain to an issue
involved in the original action, or where the acts constituting the fraud were, or
could have been, litigated therein.” Ortmann, 999 S.W.2d at 89. Examples of
extrinsic fraud include keeping a party away from court, making false promises of
compromise, and denying a party knowledge of the suit. See Boaz, 221 S.W.3d at
131; see also Reynolds, 2015 WL 4504626, at *3.

      In the present case, Chehab alleged in his bill of review petition that the trial
court judge had made it clear that he wanted the parties to reach a settlement
agreement. Chehab further alleged that Mac Haik made it appear as though Mac
Haik was willing to settle, despite not being interested in actually settling. Chehab
compared the present case to Griffith v. Conard, 536 S.W.2d 658, 660 (Tex.
App.—Corpus Christi 1976, no writ). In Griffith, the Corpus Christi court
concluded that falsely promising to settle constituted extrinsic fraud. See id. Thus,
Chehab argued that Mac Haik’s intentionally misleading acts regarding its desire to
settle constituted extrinsic fraud because Mac Haik was simply stalling for time to
prevent Chehab from filing a timely appeal.

                                          5
      However, we find Griffith distinguishable because in that case, the
defendants made explicit and false promises of compromise, such as telling the
plaintiff “not worry about the lawsuit in that everything would be worked out
through a settlement,” and “don’t worry about the judgment, everybody would get
together and settle this matter.” Id. at 660–61. By contrast, in the present case, even
when we construe the pleadings liberally in favor of Chehab, Chehab does not
allege that Mac Haik ever falsely promised to settle or that Mac Haik
misrepresented the appellate deadlines or that Mac Haik indicated in any other way
that Chehab need not worry about the appellate deadlines. At most, Chehab merely
alleges that the trial court urged the parties to settle and that Mac Haik pretended to
be interested in settling up until summary judgment was granted. Thus, even taking
Chehab’s pleadings as true, together with inferences reasonably drawn from them,
he would not be entitled to the relief he sought. See Tex. R. Civ. P. 91a.1.

      In summary, to prevail in his bill of review, Chehab needed to demonstrate
that Mac Haik’s extrinsic fraud prevented him from appealing the summary
judgment. By failing to allege any extrinsic fraud committed by Mac Haik,
Chehab’s bill of review had no basis in law. See id. Therefore, we conclude that
the trial did not err in granting Mac Haik’s motion to dismiss. See Sanchez, 614
S.W.3d at 239. We overrule Chehab’s sole issue.

                                 III.   CONCLUSION

      We affirm the trial court’s judgment.



                                        /s/       Margaret “Meg” Poissant
                                                  Justice

Panel consists of Justices Jewell, Bourliot, and Poissant.


                                              6